130 Nev., Advance Opinion     25
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DAHLIA WINGCO, INDIVIDUALLY;                       No. 59290
                  AND MARGARET WERNING,
                  INDIVIDUALLY, AND ON BEHALF OF
                  OTHERS SIMILARLY SITUATED,
                  Appellants,                                               FILED
                  vs.
                  GOVERNMENT EMPLOYEES                                       MAR 2 7 2014
                  INSURANCE COMPANY; GEICO                              cLETR AigIsliill: INDEMAN
                                                                           afts     c
                  GENERAL INSURANCE COMPANY;
                  GEICO INDEMNITY COMPANY; AND
                  GEICO CASUALTY COMPANY,
                  Respondents.



                              Appeal from a district court order dismissing an insurance
                  action. Eighth Judicial District Court, Clark County; Elissa F. Cadish,
                  Judge.
                              Affirmed.


                  Cottle Law Firm and Robert Cottle, Las Vegas; Jesse Sbaih & Associates,
                  Ltd., and Jesse M. Sbaih and Ines Olevic-Saleh, Henderson,
                  for Appellants.

                  Snell & Wilmer, LLP, and Richard C. Gordon, Brian R. Reeve, and Kelly
                  H. Dove, Las Vegas,
                  for Respondents.




                  BEFORE THE COURT EN BANC.




SUPREME COURT
      OF
    NEVADA


(0) 1947A coggp
                                                  OPINION
                By the Court, PICKERING, J.:
                             In this appeal, we consider NRS 687B.145(3), which provides
                that a motor vehicle insurer must offer its insured the option of
                purchasing medical payment coverage. Appellants argue that the offer is
                not valid unless the insurer obtains from its insured a written rejection of
                medical payment coverage; otherwise, the insurer must pay its insured
                $1,000, which is the minimum amount that the insurer must offer.         We
                disagree and affirm the district court's order of dismissal.
                                                       I.
                             Appellants Dahlia Wingco and Margaret Werning (together,
                Wingco) were injured in automobile accidents. Both were insured by
                respondent Geico,' and when Geico denied coverage of their medical
                expenses, both requested that Geico either present them with signed
                written rejections of medical payment coverage or tender $1,000 in
                medical benefits; Geico refused their requests. They thereafter instituted
                this class action on behalf of themselves and others similarly situated,
                seeking compensatory and punitive damages.
                             The core allegation in Wingco's complaint is that Geico
                violated NRS 687B.145(3) because, while the insurer may have offered
                medical payment coverage to its insureds, it did not obtain written
                rejections from them of the offered coverage. Based on this allegation, the



                      1 We refer to respondents Government Employees Insurance
                Company, Geico General Insurance Company, Geico Indemnity Company,
                and Geico Casualty Company collectively as Geico.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                complaint asserts claims for breach of contract, tortious breach of contract,
                breach of the implied covenant of good faith and fair dealing, unfair claims
                practices, violation of Nevada's Deceptive Trade Practices Act,
                reformation, unjust enrichment, and declaratory relief.
                             Geico moved to dismiss, and Wingco filed a cross-motion for
                summary judgment. The parties joined issue on whether MRS
                687B.145(3) requires a written rejection of medical payment coverage.
                The district court granted Geico's motion to dismiss and denied Wingco's
                motion for summary judgment. 2 Wingco appeals.


                                                     A.
                             This case presents an issue of statutory interpretation, a pure
                question of law, and thus this court's review is de novo. Las Vegas Metro.



                      2The district court dismissed based on Geico's alternative argument
                that, under Allstate Insurance Co. v. Thorpe, 123 Nev. 565, 170 P.3d 989
                (2007), Wingco did not have a private right of action and/or that primary
                jurisdiction over the dispute lay with the Nevada Department of
                Insurance. This conclusion does not necessarily follow from Thorpe, cf.
                Jonathan Neil & Associates, Inc. v. Jones, 94 P.3d 1055, 1063-65 (Cal.
                2004) (outlining three different strands of the agency exhaustion doctrine
                and the implications of each, as well as the separate primary jurisdiction
                doctrine), and the briefing on appeal does not adequately analyze the
                complex agency exhaustion and primary jurisdiction issues involved. We
                therefore resolve this appeal on the statutory interpretation issue
                presented, as we have in other similar appeals. See Cont'l Ins. Co. v.
                Murphy, 120 Nev. 506, 509-11, 96 P.3d 747, 750-51 (2004) (upholding
                declaratory judgment on issue of coverages mandated by NRS 687B.145(2)
                and NRS 690B.020); see also Washoe Cnty. v. Otto, 128 Nev. „ 282
P.3d 719, 727 (2012) (this court may affirm the district court if it reached
                the proper result, albeit on alternative grounds).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 Police Dep't v. Yeghiazarian, 129 Nev.        ,    , 312 P.3d 503, 508-09
                 (2013). Unless ambiguous, the statutory text controls. In re Nilsson, 129
Nev. 315 P.3d 966, 968 (2013).
                                                      B.
                             NRS 687B.145(3) is a "must offer" statute. Its reads in full as
                 follows:
                                   An insurance company transacting motor
                             vehicle insurance in this State must offer an
                             insured under a policy covering the use of a
                             passenger car, the option of purchasing coverage in
                             an amount of at least $1,000 for the payment of
                             reasonable and necessary medical expenses
                             resulting from an accident. The offer must be
                             made on a form approved by the [Insurance]
                             Commissioner. The insurer is not required to
                             reoffer the coverage to the insured in any
                             replacement, reinstatement, substitute or
                             amended policy, but the insured may purchase the
                             coverage by requesting it in writing from the
                             insurer. Each renewal must include a copy of the
                             form offering such coverage.
                 (Emphasis added.)
                             By its terms, NRS 687B.145(3) requires Nevada motor vehicle
                 insurers to offer insureds the option of purchasing medical payment or
                 "medpay" coverage in the amount of at least $1,000. But the statute does
                 not state that the insurer must obtain a written rejection of this coverage.
                 For Wingco to prevail, this court would have to read a written rejection
                 requirement into NRS 687B.145(3) that it does not expressly include. But
                 see Williams v. United Parcel Servs., 129 Nev. „ 302 P.3d 1144,
                 1148 (2013) (this court "cannot expand or modify. . . statutory language"
                 to impose requirements the Legislature did not).


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                            Wingco directs us to NRS 687B.145(2) which, using language
                similar to that in NRS 687B.145(3), provides that a Nevada motor vehicle
                insurer "must offer . . . uninsured and underinsured vehicle coverage in an
                amount equal to the limits of coverage for bodily injury sold to an insured
                under a policy of insurance covering the use of a passenger car." Citing
                Continental Insurance Co. v. Murphy, 120 Nev. 506, 507, 96 P.3d 747, 748
                (2004), Wingco argues that, in Continental, this court read an implied
                written rejection requirement into NRS 687B.145(2) and that we should
                read NRS 687B.145(3) the same way. But the written rejection
                requirement referenced in Continental originates in NRS 690B.020, not
                NRS 687B.145, and is express, not implied. In this regard, NRS 690B.020
                requires that UM/UIM coverage "must be" provided in an amount "not less
                than the minimum limits for liability insurance for bodily injury provided
                for under chapter 485 of NRS" in Nevada motor vehicle insurance policies,
                NRS 690B.020(2), except "where rejected in writing, on a form furnished by
                the insurer describing the coverage being rejected, by an insured named
                therein," NRS 690B.020(1) (emphasis added). The "minimum
                limits . . . provided for under chapter 485," are $15,000 for bodily injury or
                death of "one person in any one accident." NRS 485.185(1). The third-
                party liability and UM/UIM coverage provided by the Continental policy
                carried limits of $300,000, yet the court invalidated the nonoccupancy
                exclusion only to the extent of the $15,000 statutory minimum.
                Continental, 120 Nev. at 512, 96 P.3d at 751. In invalidating the exclusion
                at issue only to the extent of the statutory minimum coverage of $15,000—
                for which NRS 690B.020(1) and (2) require a written rejection, signed by
                the insured—the court relied on NRS 690B.020, not the broader "must
                offer" provision in NRS 687B.145(2), Id. Thus, Continental supports the

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                proposition that this court should not imply a written rejection
                requirement into NRS 687B.145(3), since it did not do so as to NRS
                687B.145(2), relying instead on the more limited coverage for which NRS
                690B.020 expressly imposes a written rejection requirement.
                            Wingco next directs us to legislative history, specifically,
                committee minutes suggesting that an early draft of the bill that became
                NRS 687B.145(3) required motor vehicle insurers to offer medical payment
                coverage "or obtain a rejection in writing." Hearing on A.B. 405 Before the
                Assembly Commerce Comm., 65th Leg. (Nev., March 29, 1989); see also
                A.B. 405, 65th Leg. (Nev. 1989) (providing that every motor vehicle
                insurance policy "shall be deemed to provide [medpay coverage] unless the
                policyholder waives, in writing, inclusion of such coverage"). Normally,
                this court doesn't consult legislative history except to disambiguate
                unclear text. Williams, 129 Nev. at , 302 P.3d at 1147. But the fact
                that an early bill draft included a written rejection requirement that the
                enacted law deleted is unhelpful to Wingco in any event. See 2A Norman
                J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction §
                48:18 (7th ed. 2007) ("Generally the rejection of an amendment indicates
                that the legislature does not intend the bill to include the provisions
                embodied in the rejected amendment"); Natchez v. State, 102 Nev. 247,
                250-51, 721 P.2d 361, 363 (1986) (noting that when the Legislature was
                presented with a bill allowing ophthalmologists to employ optometrists
                and then deleted that provision from the bill before passing it, it
                demonstrated that the Legislature intended to prohibit this employment
                relationship).
                            In Banks v. Progressive Northern Insurance Co., No. 2:12-CV-
                00861-KJD-VCF, 2012 WL 6697542 (D. Nev. Dec. 21, 2012), the federal

SUPREME COURT
     OF
   NEVADA

                                                     6
(0) 1947A e
                   district court considered and rejected the argument that NRS 687B.145(3)
                   carries an implied written rejection requirement. Deeming NRS
                   687B.145(3) "unambiguous," the district court observed that, if the
                   Legislature meant to impose a written rejection requirement on medpay
                   coverage offers, it would have expressly so stated, as it did in NRS
                   690B.020 for minimum UM/UIM coverage: "UM/UIM coverage must be
                   waived in writing because the legislature has expressly stated that it must
                   be waived in writing, not because it is 'must offer' coverage."   Banks, 2012
WL 6697542, at *2. This court may adopt unpublished federal district
                   court dispositions that it finds persuasive, Schuck v. Signature Flight
                   Support of Nevada, Inc., 126 Nev. , n.2, 245 P.3d 542, 546 n.2
                   (2010), and it does so here. 3




                         3Banks   also disposes of Wingco's argument that the must-offer form
                   Geico uses, compared to those other insurers use, suggests a practice of
                   soliciting written rejections of medpay coverage. But we do not address
                   here preferred or best practices. Rather, the question is whether NRS
                   687B.145(3) statutorily requires a written rejection of medpay coverage,
                   such that the coverage becomes a part of the policy by operation of law if
                   not rejected in writing by the insured. Cf. Ippolito v. Liberty Mut. Ins. Co.,
                   101 Nev. 376, 378-79, 705 P.2d 134, 136 (1985) (court will read coverage
                   mandated by statute into Nevada motor vehicle insurance policies). As
                   Banks correctly concludes, courts are "not bound by the legal conclusions
                   of insurance companies" in interpreting Nevada's insurance code. 2012
WL 6697542, at *2.



SUPREME COURT
       OF
    NEVADA
                                                         7
(0) 047A    42ND
                               All of Wingco's claims proceed from the mistaken premise that
                 NRS 687B.145(3) requires a written rejection of medpay coverage.
                 Because NRS 687B.145(3) does not require a written rejection of medpay
                 coverage, Wingco's claims fail.
                               We therefore affirm the district court's order of dismissal




                                                   C.J.



                   J
                 Hardesty
                          im .-ecAt..A



                                                   J.
                 Parraguirre


                      MreS1
                 Douglas
                        .                   J.




                 Cherry

                   Citt

                 Saitta




SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    e